 MOUNT EMILY LUMBER COMPANY501in the boilerroom and are not needed elsewhere in the plant, assist himin the garage for several hours a day.At that time and because ofhis greater skill and experience,' he tells these employees what workto perform in the garage.However, he does not assign theseemployees to the garage or to work elsewhere in the plant.Souligneis paid on a weekly basis 2 but is not the highest-paid employee in theunit and like other employees in the unit, he receives overtime pay,on a sliding-scale basis, for all hours worked in excess of 40.Soulignetestified that 2 or 3 weeks before the election herein, the plant manageradvised him that he was a foreman and gave him a pay increase, butdespite that fact he has continued to perform the same duties. Soulignespends all his time on manual work, does not attend supervisory meet-ings, has never granted overtime or a raise, has never dischargedan employee or recommended a layoff, and the record does not showthat he otherwise has or exercises the authority of a supervisor asdefined in Section 2 (11) of the Act.Under such circumstances wefind that Souligne is not a supervisor and shall include him in the unit.Accordingly, the bargaining unit herein found appropriate, and forwhich the Petitioner was duly certified as the statutory representative,is.hereby clarified so as to include Ray Souligne therein.1 Souligne has been employed by the Employer for approximately 29 years.2We find without controlling effect the fact that Souligne had been paid while absentbecause ofillness inaccord with an alleged policy of the Employer to pay supervisorswhen off duty because ofsickness.The record shows that it is customary for theEmployer to pay all regular help on the weekly payrollduring such periods, and itappears that this payroll is not confined solely to supervisors.Mount Emily Lumber Company,a Division of Valsetz LumberCompanyandLumber and Sawmill Workers, Local Union2851,AFL-CIO,Petitioner.Cage No. 36-110 1300. April 18,1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert J. Wiener, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-mem-ber panel [Members Rodgers, Jenkins, and Fanning].1The hearing officer referred to the Board ruling on Petitioner's offer in evidence ofan unpublished decision of the Board In a representation proceeding.As Petitioner offersthe decision for the purpose of urging the principles of appropriate unit embodied therein,and as the Board takes judicial notice of its own decisions without requiring that theybe introduced into evidence and formally proven, we shall not admit the decision offeredby Petitioner into evidence but shall consider it a part of Petitioner's brief and argumentsto the Board.120 NLRB No. 69. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Employer operates various sawmills, planers, and lumber re-manufacturing plants and conducts logging operations in the adjoin-ing counties of Union and Wallowa, Oregon.Petitioner seeks torepresent the logging department employees who work in UnionCounty but would exclude from the unit those who work in WallowaCounty.The Employer contends that only its entire logging depart-ment, which encompasses employees working in woods operations inboth counties, constitutes an appropriate unit.The history of collective bargaining for similar operations of theEmployer's predecessor indicate the feasibility of the broader unit;for several years prior to the Employer's purchase of these operations,a sister local of Petitioner, now defunct, represented logging em-ployees working in both counties in a single unit. That history of bar-gaining is not controlling, however, in view of the Employer's dis-continuance of logging operations for a time shortly after acquisitionof the operations in 1955 and the consequent lapse of collective bar-gaining for logging employees which has continued to the presentdespite the Employer's resumption of logging operations.Woods operations in each county are directed by a superintendentand crew foremen responsible to the superintendent.In UnionCounty, logging department employees are divided into two crews, aroad and a logging crew. Nevertheless, the greater part of the Em-ployer's logging operations-cutting, limbing, bucking, skidding, andtransporting timber-in Union County is performed by independentcontractors or "gyppos." In Wallowa County in an area approxi-mately 100 miles to the northeast of Union County operations, loggingdepartment employees are assigned to a road crew which is principallyengaged in the construction of roads for access to more extensive log-ging operations in recently acquired timber.At present, logging op-erations inWallowa County-apart from right-of-way logging-areconducted entirely through gyppos, although the Employer contem-plates use of its own employees for this purpose in the near future andexpects to secure the greater part of its log supply from thisarea within 5 years.Wallowa County woods and mill employees arecarried on a payroll separate from that of Union County mill andwoods employees. RA-RICH MANUFACTURING CORPORATION503The separate supervision and geographical separation of the woodsoperations in Union and Wallowa Counties weigh in favor of the unitPetitioner requests.But in almost all other significant aspects of theiremployment, logging department employees in the two counties haveinterests in common.Not only are the road-building functions of theWallowa crew comparable to those of the Union County road crew, buttheWallowa County crew has logged substantial quantities of timberin conjunction with right-of-way clearance.Job classifications andcontent for the Wallowa County crew are identical or quite similar tothose for the Union County crew and carry comparable rates of com-pensation.There is substantial interchange and transfer of both per-sonnel and equipment between woods operations in the 2 counties;some employees shift back and forth between the 2 operations regu-larly and in the spring of 1957 the entire Union road crew was trans-ferred to Wallowa County operations for more than 2 months. TheEmployer's personnel policies, fringe benefits programs, and workmethods are uniform throughout the logging department.On the basis of the above facts and the entire record in this case, wefind that the employment interests which all logging department em-ployees have in common outweigh those separate interests which mightotherwise warrant exclusion of Wallowa County logging employeesfrom the unit Petitioner seeks.Accordingly we find the unit requestedby Petitioner to be inappropriate.As Petitioner does not desire thedirection of an election in the broader unit of all employees in the Em-ployer's logging department in both Union and Wallowa Countieswhich we have found appropriate, we shall dismiss the petition.[The Board dismissed the petition.]Ra-Rich Manufacturing CorporationandAluminum Metal Al-loys, Aircraft Components&Allied Trades, Local 142, CoopersInternational Union,AFL-CIO.Case No. 2-CA-518. April 21,1958DECISION AND ORDEROn October 31, 1957, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the General Counsel and the Respondent filed120 NLRB No. 73.